DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to Applicant’s filing dated 09/29/2021. Claims 1, 9 and 17 are currently amended. Claims 1-20 are currently pending.

Continued Examination Under CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114 Applicant's submission filed on 10/12/2021 has been entered

Response to Arguments/Amendments
4.	Applicants amendments and remarks filed on 01/28/2021, with respect to the previous rejections under 35 U.S.C. 103 of claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Harada et al., US 20140142826 A1, in view of Sato et al., US 20070210648 A1 and in view of Makoto Shimizu et al., JP2005132299A.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-4, 8-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al., US 20140142826 A1, in view of Sato et al., US 20070210648 A1 and in view of Makoto Shimizu et al., JP2005132299A, hereinafter referred to as Harada, Sato and Shimizu, respectively.
Regarding claim 1, Harada discloses a brake apparatus comprising: 
a hydraulic unit (Hydraulic pressure unit 10 – See at least ¶25 and FIG. 2); and 
a control unit, the hydraulic unit including a pump configured to generate a brake hydraulic pressure for a braking force generation portion mounted at a wheel (A vehicle behavior control apparatus 100 which is an example of a vehicle brake hydraulic pressure control apparatus is configured to control braking forces (brake hydraulic pressures) which are imparted to wheels W of a vehicle CR as required. The vehicle behavior control apparatus 100 mainly includes a hydraulic pressure unit 10 and a controller 20 – See at least ¶21 and 23), and 
A common motor 9 is provided for driving the pump 4 in the first system and the pump 4 in the second system – See at least ¶28. Here, the first driving frequency may be the same as the predetermined driving frequency described above, and the motor 9 rotates more smoothly as the driving frequency gets higher, whereby the operation sound of the motor 9 and the pumps 4 is preferably reduced. On the other hand, the second frequency is a frequency which is low enough to acquire a terminal voltage of the motor 9 in an ensured fashion during an off period of the on/off control – See at least ¶53), 
detect a terminal voltage of the motor at the time of the ON/OFF driving (In this re-diagnosis, while the second driving frequency is used to acquire the terminal voltage of the motor in an ensured fashion, the first driving frequency which is higher than the second driving frequency is used in driving the motor during the hydraulic pressure re-increasing control – See at least ¶12).

Harada fails to explicitly disclose control unit being configured to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated.
However, Sato teaches control unit being configured to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as The motor output adjusting portion controls, based on the result of the calculation of the motor rotational speed calculating portion, currents supplied to the first and second motors a plurality of times. For example the portion controls ON/OFF of the semiconductor switching elements in order to adjust average current values of the currents over an interval – See at least ¶70. A higher pressure increase rate is required at a high friction road with a high friction coefficient. Therefore, it is desired at the high friction road that a motor achieves a high rotational speed which is equal to or more than a rotational speed and accordingly satisfies the required pressure increase rate – See at least ¶103).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada and include the feature of control unit being configured to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated, as taught by Sato, to determine and ensure that a motor has no abnormality or malfunctions

The combination of Harada and Sato fails to explicitly disclose determine whether there is a lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving.
If there is a suspicion of the occurrence of motor lock, if the terminal voltage exceeds the voltage threshold while driving the motor M until the predetermined time t3, the failure determination drive of the motor M is stopped – See at least ¶30. Since the voltage threshold is determined based on the terminal voltage at the time of starting the motor, the height of the voltage threshold can correspond to the battery voltage at that time, and motor lock occurs compared to the case where the voltage threshold is determined – See at least ¶31).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of determining whether there is a lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 2, the combination of Harada and Sato fails to explicitly disclose wherein the controller is configured to determine whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving is higher than a predetermined threshold value.
The vehicle behavior control apparatus 100 mainly includes a controller 20 – See at least 21. First abnormality determination unit 14a determines whether or not the terminal voltage has exceeded the voltage threshold value – See at least ¶26).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the controller determine whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the terminal voltage detection portion is higher than a predetermined threshold value, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 3, the combination of Harada and Sato fails to explicitly disclose wherein the controller is configured to start determining whether there is the lock abnormality during the OFF time period of the ON/OFF driving carried out for the second time.
However, Shimizu teaches wherein the controller is configured to start determining whether there is the lock abnormality during the OFF time period of the The vehicle behavior control apparatus 100 mainly includes a controller 20 – See at least 21. The motor abnormality determination means 14 includes a first abnormality determination unit 14a and a second abnormality determination unit 14b. second abnormality determination unit 4b causes the motor lock due to the terminal voltage immediately after the motor drive signal is turned OFF – See at least ¶30).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the controller is configured to start determining whether there is the lock abnormality during the OFF time period of the ON/OFF driving carried out for the second time, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 4, the combination of Harada and Sato fails to explicitly disclose wherein the controller is configured to determine that there is the lock abnormality if not determining that there is not the lock abnormality even after the ON/OFF driving is repeated the plurality of times.
However, Shimizu teaches wherein the controller is configured to determine that there is the lock abnormality if not determining that there is not the lock abnormality even after the ON/OFF driving is repeated the plurality of times (The second abnormality determination unit 14b generates a motor lock due to the terminal voltage immediately after the motor drive signal is turned OFF. If it is determined that there is an abnormality, the process proceeds to S110. If it is determined to be normal, the process proceeds to S111. In S110, it is determined that the motor lock has occurred and the failure determination is terminate – See at least ¶22).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the controller is configured to determine that there is the lock abnormality if not determining that there is not the lock abnormality even after the ON/OFF driving is repeated the plurality of times, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

	Regarding claim 8, the combination of Harada and Sato fails to explicitly disclose wherein the controller is configured to determine whether there is the Lock abnormality based on whether a change rate of the terminal voltage during the OFF time period of the ON/OFF driving is higher than a predetermined change rate.
	However, Shimizu teaches wherein the controller is configured to determine whether there is the Lock abnormality based on whether a change rate of the terminal voltage during the OFF time period of the ON/OFF driving is higher than a An abnormality determination drive command is output to the motor, and the detected terminal voltage exceeds a voltage threshold set lower than the terminal voltage generated during steady rotation of the motor within the time until the motor reaches the steady rotation speed. In some cases, there is provided motor abnormality determination means for determining that the motor has no abnormality and stopping the motor abnormality determination drive command – See at least ¶5).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the controller is configured to determine whether there is the Lock abnormality based on whether a change rate of the terminal voltage during the OFF time period of the ON/OFF driving is higher than a predetermined change rate, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 9, Harada discloses a brake control method for a brake apparatus including a pump configured to generate a brake hydraulic pressure for a braking force generator mounted at a wheel and configured to be rotationally driven by a motor, the brake control method comprising: 
carrying out terminal voltage detection to detect a terminal voltage of the motor at the time of the ON/OFF driving carried out by the issuing of the drive instruction (In this re-diagnosis, while the second driving frequency is used to acquire the terminal voltage of the motor in an ensured fashion, the first driving frequency which is higher than the second driving frequency is used in driving the motor during the hydraulic pressure re-increasing control – See at least ¶12).

Harada fails to explicitly disclose issuing a drive instruction to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated.
However, Sato teaches issuing a drive instruction to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated (The motor output adjusting portion controls, based on the result of the calculation of the motor rotational speed calculating portion, currents supplied to the first and second motors a plurality of times. For example the portion controls ON/OFF of the semiconductor switching elements in order to adjust average current values of the currents over an interval – See at least ¶70. A higher pressure increase rate is required at a high friction road with a high friction coefficient. Therefore, it is desired at the high friction road that a motor achieves a high rotational speed which is equal to or more than a rotational speed and accordingly satisfies the required pressure increase rate – See at least ¶103).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada and include the feature of control unit being configured to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated, as taught by Sato, to determine and ensure that a motor has no abnormality or malfunctions

The combination of Harada and Sato fails to explicitly disclose determining whether there is a lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving chat is detected by the carrying out of the terminal voltage detection.
However, Shimizu teaches determining whether there is a lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving chat is detected by the carrying out of the terminal voltage detection (If there is a suspicion of the occurrence of motor lock, if the terminal voltage exceeds the voltage threshold while driving the motor M until the predetermined time t3, the failure determination drive of the motor M is stopped – See at least ¶30. Since the voltage threshold is determined based on the terminal voltage at the time of starting the motor, the height of the voltage threshold can correspond to the battery voltage at that time, and motor lock occurs compared to the case where the voltage threshold is determined – See at least ¶31).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of determining whether there is a lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving chat is detected by the carrying out of the terminal voltage detection, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 10, the combination of Harada and Sato fails to explicitly disclose wherein the determining of the lock abnormality in the motor includes determining whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the carrying out of the terminal voltage detection is higher than a predetermined threshold value.
However, Shimizu teaches wherein the determining of the lock abnormality in the motor includes determining whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving that is detected by First abnormality determination unit 14a determines whether or not the terminal voltage has exceeded the voltage threshold value – See at least ¶26).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the determining of the lock abnormality in the motor includes determining whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the carrying out of the terminal voltage detection is higher than a predetermined threshold value, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 11, the combination of Harada and Sato  fails to explicitly disclose wherein the determining of the lock abnormality in the motor includes starting determining whether there is the lock abnormality during the OFF time period of the ON/OFF driving carried out for the second time by the issuing of the drive instruction.
However, Shimizu teaches wherein the determining of the lock abnormality in the motor includes starting determining whether there is the lock abnormality during the OFF time period of the ON/OFF driving carried out for the second time by the issuing of the drive instruction (The motor abnormality determination means 14 includes a first abnormality determination unit 14a and a second abnormality determination unit 14b. second abnormality determination unit 4b causes the motor lock due to the terminal voltage immediately after the motor drive signal is turned OFF – See at least ¶30).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the determining of the lock abnormality in the motor includes starting determining whether there is the lock abnormality during the OFF time period of the ON/OFF driving carried out for the second time by the issuing of the drive instruction, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 12, the combination of Harada and Sato fails to explicitly disclose wherein the determining of the lock abnormality in the motor includes determining that there is the lock abnormality if it is not determined that there is not the lock abnormality even after the ON/OFF driving carried out by the issuing of the drive instruction is repeated the predetermined times.
However, Shimizu teaches wherein the determining of the lock abnormality in the motor includes determining that there is the lock abnormality if it is not determined that there is not the lock abnormality even after the ON/OFF driving carried out by the issuing of the drive instruction is repeated the predetermined times (The second abnormality determination unit 14b generates a motor lock due to the terminal voltage immediately after the motor drive signal is turned OFF. If it is determined that there is an abnormality, the process proceeds to S110. If it is determined to be normal, the process proceeds to S111. In S110, it is determined that the motor lock has occurred and the failure determination is terminate – See at least ¶22).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the determining of the lock abnormality in the motor includes determining that there is the lock abnormality if it is not determined that there is not the lock abnormality even after the ON/OFF driving carried out by the issuing of the drive instruction is repeated the predetermined times, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 16, the combination of Harada and Sato fails to explicitly disclose wherein the motor lock abnormality determination portion determines whether there is the Lock abnormality based on whether a change rate of the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the terminal voltage detection portion is higher than a predetermined change rate.
	However, Shimizu teaches wherein the motor lock abnormality determination portion determines whether there is the Lock abnormality based on whether a change An abnormality determination drive command is output to the motor, and the detected terminal voltage exceeds a voltage threshold set lower than the terminal voltage generated during steady rotation of the motor within the time until the motor reaches the steady rotation speed. In some cases, there is provided motor abnormality determination means for determining that the motor has no abnormality and stopping the motor abnormality determination drive command – See at least ¶5).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the motor lock abnormality determination portion determines whether there is the Lock abnormality based on whether a change rate of the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the terminal voltage detection portion is higher than a predetermined change rate, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.


Regarding claim 17, Harada discloses a method for determining an abnormality in a motor, the method comprising: 
carrying out terminal voltage detection to detect a   -terminal voltage of the motor at the time of the ON/OFF driving carried out by the issuing of the drive instruction (In this re-diagnosis, while the second driving frequency is used to acquire the terminal voltage of the motor in an ensured fashion, the first driving frequency which is higher than the second driving frequency is used in driving the motor during the hydraulic pressure re-increasing control – See at least ¶12).

Harada fails to explicitly disclose issuing a drive instruction to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated.
However, Sato teaches issuing a drive instruction to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated (The motor output adjusting portion controls, based on the result of the calculation of the motor rotational speed calculating portion, currents supplied to the first and second motors a plurality of times. For example the portion controls ON/OFF of the semiconductor switching elements in order to adjust average current values of the currents over an interval – See at least ¶70. A higher pressure increase rate is required at a high friction road with a high friction coefficient. Therefore, it is desired at the high friction road that a motor achieves a high rotational speed which is equal to or more than a rotational speed and accordingly satisfies the required pressure increase rate – See at least ¶103).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada and include the feature of control unit being configured to repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated, as taught by Sato, to determine and ensure that a motor has no abnormality or malfunctions

The combination of Harada and Sato fails to explicitly disclose determining whether there is the lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the carrying out of the terminal voltage detection.
However, Shimizu teaches determining whether there is the lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving chat is detected by the carrying out of the terminal voltage If there is a suspicion of the occurrence of motor lock, if the terminal voltage exceeds the voltage threshold while driving the motor M until the predetermined time t3, the failure determination drive of the motor M is stopped – See at least ¶30. Since the voltage threshold is determined based on the terminal voltage at the time of starting the motor, the height of the voltage threshold can correspond to the battery voltage at that time, and motor lock occurs compared to the case where the voltage threshold is determined – See at least ¶31).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of determining whether there is the lock abnormality in the motor based on a characteristic of the terminal voltage during the OFF time period of the ON/OFF driving chat is detected by the carrying out of the terminal voltage detection, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 18, the combination of Harada and Sato fails to explicitly disclose wherein the determining of the lock abnormality in the motor includes determining whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the 
However, Shimizu teaches wherein the determining of the lock abnormality in the motor includes determining whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the carrying out of the terminal voltage detection is higher than a predetermined threshold value (First abnormality determination unit 14a determines whether or not the terminal voltage has exceeded the voltage threshold value – See at least ¶26).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the determining of the lock abnormality in the motor includes determining whether there is the lock abnormality based on whether the terminal voltage during the OFF time period of the ON/OFF driving that is detected by the carrying out of the terminal voltage detection is higher than a predetermined threshold value, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 19, the combination of Harada and Sato fails to explicitly disclose wherein the determining of the lock abnormality in the motor includes starting 
However, Shimizu teaches wherein the determining of the lock abnormality in the motor includes starting determining whether there is the lock abnormality during the OFF time period of the ON/OFF driving carried out for the second time by the issuing of the drive instruction (The motor abnormality determination means 14 includes a first abnormality determination unit 14a and a second abnormality determination unit 14b. second abnormality determination unit 4b causes the motor lock due to the terminal voltage immediately after the motor drive signal is turned OFF – See at least ¶30).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the determining of the lock abnormality in the motor includes starting determining whether there is the lock abnormality during the OFF time period of the ON/OFF driving carried out for the second time by the issuing of the drive instruction, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Regarding claim 20, the combination of Harada and Sato fails to explicitly disclose wherein the determining of the lock abnormality in the motor includes determining that there is the lock abnormality if it is not determined that there is not the 
However, Shimizu teaches wherein the determining of the lock abnormality in the motor includes determining that there is the lock abnormality if it is not determined that there is not the lock abnormality even after the ON/OFF driving carried out by the issuing of the drive instruction is repeated the predetermined times (The second abnormality determination unit 14b generates a motor lock due to the terminal voltage immediately after the motor drive signal is turned OFF. If it is determined that there is an abnormality, the process proceeds to S110. If it is determined to be normal, the process proceeds to S111. In S110, it is determined that the motor lock has occurred and the failure determination is terminate – See at least ¶22).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Sato and include the feature of wherein the determining of the lock abnormality in the motor includes determining that there is the lock abnormality if it is not determined that there is not the lock abnormality even after the ON/OFF driving carried out by the issuing of the drive instruction is repeated the predetermined times, as taught by Shimizu, to determine and ensure that a motor has no abnormality or malfunctions.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al., US 20140142826 A1, in view of Sato et al., US 20070210648 A1, in view of Makoto Shimizu et al., JP2005132299A, as applied to claims 4 and 12 above, and further in view of Nishino et al., US 20110316329 A1, hereinafter referred to as Harada, Sato, Shimizu and Nishino, respectively.
Regarding claim 5, the combination of Harada, Sato and Shimizu fails to explicitly disclose wherein the control unit is further configured to determine whether there is an electric abnormality in the motor based on the terminal voltage during the ON time period of the ON/CFF driving carried out for the first time.
However, Nishino teaches wherein the control unit is further configured to determine whether there is an electric abnormality in the motor based on the terminal voltage during the ON time period of the ON/CFF driving carried out for the first time (When a malfunction of a vehicle power supply source is detected in such manner, the auxiliary power supply relays 235 and 236 that are turned off in a normal state are turned on. This enables electric power supply from the auxiliary power supply source 12. In addition, when a malfunction of a vehicle power supply source is detected and thus the auxiliary power supply relays 235 and 236 are turned on, it is desirable to turn off the ECU power-supply relay 214 and the fail-safe relay circuit 213 – See at least ¶55).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump. Nishino teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Sato and Shimizu and include the feature of wherein the control unit is further configured to determine whether there is an electric abnormality in the motor based on the terminal voltage during the ON time period of the ON/CFF driving carried out for the first time, as taught by Nishino, to provide a brake control device of a vehicle with the improvement of load ability of the vehicle.

Regarding claim 6, the combination of Harada, Sato and Shimizu fails to explicitly disclose wherein the controller is configured to stop determining whether there is the lock abnormality in response to determining that there is the electric abnormality.
However, Nishino teaches wherein the controller is configured to stop determining whether there is the lock abnormality in response to determining that there is the electric abnormality (Regarding a method for determining whether or not there is a malfunction of a vehicle power supply source by monitoring the state of a vehicle power supply source, the voltage of an electric power supply line extending from a vehicle power supply source is monitored – See at least ¶60).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump. Nishino teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Sato and Shimizu and include the feature of wherein the controller is configured to stop determining whether there is the lock abnormality in response to determining that there is the electric abnormality, as taught by Nishino, to provide a brake control device of a vehicle with the improvement of load ability of the vehicle.

Regarding claim 7, the combination of Harada, Sato and Shimizu fails to explicitly disclose wherein the controller is configured to determine whether there is the electric abnormality based on the- 49 - terminal voltage during the ON time period of the ON/OFF driving carried out for the second time in addition to the terminal voltage during the ON time period of the ON/OFF driving carried cut for the first time.
However, Nishino teaches wherein the controller is configured to determine whether there is the electric abnormality based on the- 49 - terminal voltage during the ON time period of the ON/OFF driving carried out for the second time in addition to the terminal voltage during the ON time period of the ON/OFF driving carried cut for the first time (Regarding a method for determining whether or not there is a malfunction of a vehicle power supply source by monitoring the state of a vehicle power supply source, the voltage of an electric power supply line extending from a vehicle power supply source is monitored. If the monitored voltage is below a given level, it is determined that there is a malfunction of the vehicle power supply source – See at least ¶60).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Sato and Shimizu and include the feature of wherein the controller is configured to determine whether there is the electric abnormality based on the- 49 - terminal voltage during the ON time period of the ON/OFF driving carried out for the second time in addition to the terminal voltage during the ON time period of the ON/OFF driving carried cut for the first time, as taught by Nishino, to provide a brake control device of a vehicle with the improvement of load ability of the vehicle.

Regarding claim 13, the combination of Harada, Sato and Shimizu fails to explicitly disclose determining an electric abnormality in the motor to determine whether there is the electric abnormality in the motor based on the terminal voltage during the ON time period of the ON/OFF driving carried out for the first time by the issuing of the drive instruction.
However, Nishino teaches determining an electric abnormality in the motor to determine whether there is the electric abnormality in the motor based on the terminal voltage during the ON time period of the ON/OFF driving carried out for the first time by the issuing of the drive instruction (When a malfunction of a vehicle power supply source is detected in such manner, the auxiliary power supply relays 235 and 236 that are turned off in a normal state are turned on. This enables electric power supply from the auxiliary power supply source 12. In addition, when a malfunction of a vehicle power supply source is detected and thus the auxiliary power supply relays 235 and 236 are turned on, it is desirable to turn off the ECU power-supply relay 214 and the fail-safe relay circuit 213 – See at least ¶55).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump. Nishino teaches a system for switching to electric power supply from an auxiliary power supply source when there is a malfunction of a main power supply source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Sato and Shimizu and include the feature of determining an electric abnormality in the motor to determine whether there is the electric abnormality in the motor based on the terminal voltage during the ON time period of the ON/OFF driving carried out for the first time by the issuing of the drive instruction, as taught by Nishino, to provide a brake control device of a vehicle with the improvement of load ability of the vehicle.

Regarding claim 14, the combination of Harada, Sato and Shimizu fails to explicitly disclose wherein51 - the determining of the lock abnormality in the motor includes stopping determining whether there is the lock abnormality if it is determined that there is the electric abnormality by the determining of the electric abnormality in the motor.
Regarding a method for determining whether or not there is a malfunction of a vehicle power supply source by monitoring the state of a vehicle power supply source, the voltage of an electric power supply line extending from a vehicle power supply source is monitored – See at least ¶60).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump. Nishino teaches a system for switching to electric power supply from an auxiliary power supply source when there is a malfunction of a main power supply source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Sato and Shimizu and include the feature of wherein51 - the determining of the lock abnormality in the motor includes stopping determining whether there is the lock abnormality if it is determined that there is the electric abnormality by the determining of the electric abnormality in the motor, as taught by Nishino, to provide a brake control device of a vehicle with the improvement of load ability of the vehicle.

Regarding claim 15, the combination of Harada, Sato and Shimizu fails to explicitly disclose wherein the determining of the electric abnormality in the motor includes determining whether there is the electric abnormality based on the terminal 
However, Nishino teaches wherein the determining of the electric abnormality in the motor includes determining whether there is the electric abnormality based on the terminal voltage during the ON time period of the ON/OFF driving carried out for the second time by the issuing of the drive instruction in addition to the terminal voltage during the ON time period of the ON/OFF driving carried out for the first time (Regarding a method for determining whether or not there is a malfunction of a vehicle power supply source by monitoring the state of a vehicle power supply source, the voltage of an electric power supply line extending from a vehicle power supply source is monitored. If the monitored voltage is below a given level, it is determined that there is a malfunction of the vehicle power supply source – See at least ¶60).
Harada discloses a vehicle brake hydraulic pressure control apparatus that can execute a pressurizing control by driving a motor. Sato teaches a brake control device for a vehicle. Shimizu teaches a brake control device that recirculates brake fluid stored in a reservoir to a master cylinder side by a motor-driven pump. Nishino teaches a system for switching to electric power supply from an auxiliary power supply source when there is a malfunction of a main power supply source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Sato and Shimizu and include the feature of wherein the determining of the electric abnormality in the motor includes determining whether there is the electric abnormality based on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/M.M.K./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662